          Case 4:18-cv-00110-BMM Document 52 Filed 04/15/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


WILDEARTH GUARDIANS,                            Case No. CV-18-110-GF-BMM

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ELAINE L. CHAO, et al.,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED that Federal Defendants' Cross Motion for Summary
  Judgment (Doc. 45) is GRANTED. IT IS FURTHER ORDERED that Wildearth
  Guardian's Motion for Summary Judgment (40) is DENIED.

        Dated this 15th day of April, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ S. Redding
                                                        S. Redding, Deputy Clerk
